Case 3:15-cv-04321-EMC Document 183 Filed 08/27/20 Page 1 of 47




                               FOR PUBLICATION

            UNITED STATES COURT OF APPEALS
                 FOR THE NINTH CIRCUIT


         CITY OF OAKLAND, A Municipal                          No. 19-15169
         Corporation,
                         Plaintiff-Appellee,                     D.C. No.
                                                              3:15-cv-04321-
                               v.                                  EMC

         WELLS FARGO & COMPANY; WELLS
         FARGO BANK, N.A.,                                       OPINION
                    Defendants-Appellants.

                  Appeal from the United States District Court
                    for the Northern District of California
                  Edward M. Chen, District Judge, Presiding

                   Argued and Submitted February 10, 2020
                          San Francisco, California

                               Filed August 26, 2020

                Before: R. Guy Cole, Jr., * Ronald M. Gould, and
                       Mary H. Murguia, Circuit Judges.

                            Opinion by Judge Murguia



            *
              The Honorable R. Guy Cole, Jr., United States Chief Circuit Judge
        for the U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
Case 3:15-cv-04321-EMC Document 183 Filed 08/27/20 Page 2 of 47




        2         CITY OF OAKLAND V. WELLS FARGO & CO.

                                  SUMMARY **


                                   Fair Housing

            The panel affirmed in part and reversed in part the
        district court’s partial grant and partial denial of a motion to
        dismiss for failure to state a claim in an action brought under
        the Fair Housing Act by the City of Oakland, alleging that
        Wells Fargo & Company and Wells Fargo Bank, N.A.,
        engaged in discriminatory lending practices by issuing
        predatory loans to Black and Latino residents.

            Oakland alleged that the predatory loans caused
        widespread foreclosures that reduced the City’s property-tax
        revenues and increased its municipal expenses. The panel
        affirmed the district court’s denial of Wells Fargo’s motion
        to dismiss as to Oakland’s claims for lost property-tax
        revenues and the district court’s grant of Wells Fargo’s
        motion to dismiss as to Oakland’s claims for increased
        municipal expenses. The panel reversed the district court’s
        denial of Wells Fargo’s motion to dismiss as to Oakland’s
        claims for injunctive relief, seeking to enjoin Wells Fargo
        from continuing to issue predatory home loans to Black and
        Latino borrowers.

            The panel held that under Bank of Am. Corp. v. City of
        Miami, 137 S. Ct. 1296 (2017), to establish proximate cause
        under the FHA, a plaintiff must show some direct relation
        between the injury asserted and the injurious conduct
        alleged. Evaluating the contours of the FHA’s proximate-

            **
               This summary constitutes no part of the opinion of the court. It
        has been prepared by court staff for the convenience of the reader.
Case 3:15-cv-04321-EMC Document 183 Filed 08/27/20 Page 3 of 47




                CITY OF OAKLAND V. WELLS FARGO & CO.                 3

        cause requirement, the panel reviewed the statute’s text and
        legislative history and concluded that Congress clearly
        intended the nature of the statutory cause of action to be
        broad and inclusive enough to encompass less direct,
        aggregate, and city-wide injuries. The panel also concluded
        that it was administratively feasible for the district court to
        administer the aggregate, city-wide injuries that Oakland
        claimed it suffered as a result of Wells Fargo’s unlawful
        discriminatory lending practices throughout the City.

            The panel held that the allegations in Oakland’s amended
        complaint were sufficient to plead that its reduced property-
        tax revenues, but not its increased municipal expenses, were
        proximately caused by Wells Fargo’s discriminatory lending
        practices. Construing the amended complaint’s allegations
        in the light most favorable to the City, including the City’s
        proposed statistical regression analyses, the panel held that
        Oakland had plausibly alleged that its decrease in property-
        tax revenues had some direct and continuous relation to
        Wells Fargo’s discriminatory lending practices throughout
        much of the City.

            The further panel held that the FHA’s proximate-cause
        requirement applies to claims for injunctive or declaratory
        relief. Accordingly, the panel reversed the district court’s
        conclusion that Oakland did not have to satisfy this
        requirement as to its claims for injunctive and declaratory
        relief. The panel instructed that on remand, the district court
        should determine whether Oakland plausibly alleged that its
        ongoing injuries are being proximately caused by Wells
        Fargo’s alleged wrongdoing.
Case 3:15-cv-04321-EMC Document 183 Filed 08/27/20 Page 4 of 47




        4       CITY OF OAKLAND V. WELLS FARGO & CO.

                                COUNSEL

        Neal Kumar Katyal (argued), Colleen Roh Sinzdak,
        Benjamin A. Field, and Sean Marotta, Hogan Lovells US
        LLP, Washington, D.C.; Paul F. Hancock and Olivia
        Kelman, K&L Gates LLP, Miami, Florida; Edward P.
        Sangster and Daniel W. Fox, K&L Gates LLP, San
        Francisco, California; Terry E. Sanchez, Munger Tolles &
        Olson LLP, Los Angeles, California; Bart H. Williams and
        Manuel F. Cachan, Proskauer Rose LLP, Los Angeles,
        California; for Defendants-Appellants.

        Robert S. Peck (argued), Center for Constitutional Litigation
        P.C., Washington, D.C.; Barbara J. Parker, Oakland City
        Attorney; Maria Bee, Chief Assistant City Attorney; Office
        of the City Attorney, Oakland, California; Joel Liberson,
        Trial & Appellate Resources P.C., Torrance, California;
        Yosef Peretz and Ruth Israely, Peretz & Associates, San
        Francisco, California; for Plaintiff-Appellee.

        D. Scott Change, Housing Rights Center, Los Angeles,
        California; Jamie Crook, American Civil Liberties Union
        Foundation of Northern California, San Francisco,
        California; David Loy, American Civil Liberties Union of
        San Diego & Imperial Counties, San Diego, California; Julia
        Devanthéry, American Civil Liberties Union of Southern
        California, Los Angeles, California; Sandra S. Park and
        Alejandro Ortiz, American Civil Liberties Union
        Foundation, New York, New York; Morgan Williams,
        National Fair Housing Alliance, Washington, D.C.; Ajmel
        Quereshi, NAACP Legal Defense & Education Fund Inc.,
        Washington, D.C.; for Amici Curiae American Civil
        Liberties Union Foundation, American Civil Liberties Union
        Foundation of Northern California, American Civil Liberties
        Union Foundation of Southern California, American Civil
Case 3:15-cv-04321-EMC Document 183 Filed 08/27/20 Page 5 of 47




                CITY OF OAKLAND V. WELLS FARGO & CO.                5

        Liberties Union of San Diego & Imperial Counties, AARP,
        NAACP Legal Defense & Educational Fund Inc., National
        Fair Housing Alliance Inc., Poverty & Race Research Action
        Council, and Twelve Local Fair Housing Centers in the
        Ninth Circuit.

        Dennis J. Herrera, City Attorney; Aileen M. McGrath, Co-
        Chief of Appellate Litigation; City Attorney’s Office, San
        Francisco, California; for Amicus Curiae City and County of
        San Francisco.

        Xavier Becerra, Attorney General; Michael L. Newman,
        Senior Assistant Attorney General; Christine Chuang,
        Supervising Deputy Attorney General; Shubhra Shivpuri
        and Srividya Panchalam; California Department of Justice,
        Oakland, California; for Amicus Curiae State of California.


                                 OPINION

        MURGUIA, Circuit Judge:

            Throughout our nation’s history, racial and ethnic
        minorities—especially Black Americans—have been
        systematically denied one of the keys to the American
        dream: the opportunity to own a home. In 1967, during a
        pivotal period of civil unrest and reckoning with our
        country’s history of segregation and racial injustice,
        President Lyndon B. Johnson established the National
        Advisory Commission on Civil Disorders (commonly
        known as the “Kerner Commission”).             The Kerner
        Commission found that several government-sanctioned
        practices disadvantaged racial and ethnic minorities’ fair
        access to housing, including rapid urbanization, the flight of
        White families to suburban neighborhoods, racially
Case 3:15-cv-04321-EMC Document 183 Filed 08/27/20 Page 6 of 47




        6         CITY OF OAKLAND V. WELLS FARGO & CO.

        restrictive covenants, real estate agents who steered
        homebuyers into racially homogenous areas, and
        discriminatory lending practices like redlining and reverse
        redlining. See Report of the National Advisory Commission
        on Civil Disorders 91 (1968) (“Kerner Commission
        Report”). To address housing segregation, the Kerner
        Commission recommended enactment of “a comprehensive
        and enforceable open-occupancy law making it an offense to
        discriminate in the sale or rental of any housing . . . on the
        basis of race, creed, color, or national origin.” Kerner
        Commission Report at 263. After the assassination of Dr.
        Martin Luther King Jr., Congress heeded the Kerner
        Commission’s recommendation and passed the Fair Housing
        Act of 1968 (“FHA” or the “Act”) to ensure fair access to
        housing for racial minorities and other historically
        disadvantaged groups. The FHA has since been rightfully
        lauded as one of the greatest achievements of the civil rights
        movement.

            Fifty years later, cities across our country began filing
        lawsuits under the FHA accusing the nation’s largest banks
        of some of the same discriminatory lending practices that
        motivated Congress to pass the FHA in the first place. In the
        instant case, the City of Oakland (“Oakland” or the “City”)
        alleges that Wells Fargo & Company and Wells Fargo Bank,
        N.A. (collectively, “Wells Fargo” or the “Bank”) engaged in
        discriminatory lending practices by issuing predatory loans
        to its Black and Latino 1 residents, in violation of the FHA,

             1
               This opinion uses the term “Latino” for purposes of simplicity to
        refer to all “person[s] of Latin American origin living in the [United
        States].” Merriam-Webster Online Dictionary, https://www.merriam-
        webster.com/dictionary/Latino (last visited Aug. 17, 2020). It is also
        meant to include persons who identify as “Latina,” “Latinx,” or
        “Hispanic.”
Case 3:15-cv-04321-EMC Document 183 Filed 08/27/20 Page 7 of 47




                 CITY OF OAKLAND V. WELLS FARGO & CO.                 7

        42 U.S.C. §§ 3604, 3605. According to Oakland, the
        predatory loans caused widespread foreclosures that reduced
        the City’s property-tax revenues and increased its municipal
        expenses.

            Wells Fargo appeals the district court’s partial denial of
        its motion to dismiss the City’s complaint under Federal
        Rule of Civil Procedure 12(b)(6). We have jurisdiction
        pursuant to 28 U.S.C. § 1291, and we affirm in part and
        reverse in part. We affirm the district court’s denial of Wells
        Fargo’s motion to dismiss as to Oakland’s claims for lost
        property-tax revenues and the district court’s grant of Wells
        Fargo’s motion to dismiss as to Oakland’s claims for
        increased municipal expenses. We reverse, however, the
        district court’s denial of Wells Fargo’s motion to dismiss as
        to Oakland’s claims seeking injunctive and declaratory relief
        and we remand for further proceedings consistent with this
        opinion.

        I. Statutory Background.

            The FHA makes it unlawful to “discriminate against any
        person in the terms, conditions, or privileges of sale or rental
        of a dwelling, or in the provision of services or facilities in
        connection therewith, because of race.”            42 U.S.C.
        § 3604(b). More broadly, it makes it unlawful for “any
        person or other entity whose business includes engaging in
        residential real estate-related transactions to discriminate
        against any person in making available such a transaction, or
        in the terms or conditions of such a transaction, because of
        race[.]” Id. § 3605(a).

            The FHA established a private right of action for
        damages and injunctive relief. Id. § 3613(c)(1). The statute
        provides that an “aggrieved person may commence a civil
        action in an appropriate United States district court or State
Case 3:15-cv-04321-EMC Document 183 Filed 08/27/20 Page 8 of 47




        8         CITY OF OAKLAND V. WELLS FARGO & CO.

        court . . . to obtain appropriate relief with respect to [a]
        discriminatory housing practice[.]” Id. § 3613(a)(1)(A).
        The Act in turn defines “aggrieved person” as any person
        who “claims to have been injured by a discriminatory
        housing practice; or believes that such person will be injured
        by a discriminatory housing practice that is about to occur.”
        Id. §§ 3602(i)(1)–(2). It is well established that the term
        “aggrieved person” under the FHA includes cities. Bank of
        Am. Corp. v. City of Miami (Miami I), 137 S. Ct. 1296, 1306
        (2017) (“[T]he City is an ‘aggrieved person’ able to bring
        suit under the statute.”).

        II. Factual background. 2

            According to Oakland, Wells Fargo engages in
        longstanding and ongoing discriminatory home lending
        practices 3 throughout the City, which result in redlining and
        reverse redlining. Redlining is the practice of denying home
        loans to residents of minority neighborhoods. Reverse
        redlining, by contrast, is the practice of issuing home loans
        to minority borrowers with significantly higher costs and
        more onerous terms than those offered to similarly situated

           2
             The facts as presented are derived from Oakland’s first amended
        complaint.
            3
               Some of the discriminatory lending practices alleged in the
        amended complaint include steering minority borrowers into adjustable-
        rate loans instead of fixed-rate loans, failing to explain loan terms, and
        neglecting to provide loan brochures in Spanish. Oakland also accuses
        Wells Fargo of having facially neutral policies that have an outsized
        negative effect on the terms of the loans extended to Black and Latino
        borrowers, including giving loan officers discretion and incentivizing
        them to offer high-risk and high-cost loans beyond what borrowers are
        qualified to handle. The result is that loan officers often sell more
        expensive, higher-risk loan products to minority borrowers than to
        similarly situated White borrowers.
Case 3:15-cv-04321-EMC Document 183 Filed 08/27/20 Page 9 of 47




                  CITY OF OAKLAND V. WELLS FARGO & CO.                          9

        White borrowers—also known as “predatory loans.”
        Predatory loans include, for example, subprime loans, 4
        negative amortization loans, 5 “No-Doc” loans that require
        no supporting evidence of a borrower’s income, loans with
        balloon payments, and “interest only” loans that carry a
        prepayment penalty. According to Oakland, Wells Fargo not
        only issues predatory loans to its Black and Latino residents,
        but also refuses to refinance those loans even though it is
        willing to refinance the loans of similarly situated White
        residents.

           Using Wells Fargo’s own data, 6 Oakland employs a
        number of regression analyses 7 to show that its Black and

            4
               A subprime loan has “an interest rate that is higher than a prime
        rate and is extended chiefly to a borrower who has a poor credit rating or
        is judged to be a potentially high risk for default.” Merriam-Webster
        Online Dictionary, https://www.merriam-webster.com/dictionary/Subpr
        ime (last visited Aug. 17, 2020).
             5
               A negative amortization loan “is one with a payment structure that
        allows for a scheduled payment to be made by the borrower that is less
        than the interest charge on the loan. When that happens, deferred interest
        is created. The amount of deferred interest created is added to the
        principal balance of the loan, leading to a situation where the principal
        owed increases over time instead of decreases.” Will Kenton, Negatively
        Amortizing Loan, Investopedia (Sept. 6, 2019), https://www.investoped
        ia.com/terms/n/negativelyamortizingloan.asp (last visited Aug. 17,
        2020).
            6
              The City uses data Wells Fargo reports to local and federal
        authorities, which is available through public and private databases.
            7
               A regression analysis is a statistical tool that focuses on the
        relationship between two or more variables of interest to ascertain the
        causal effect of one variable upon another. See Merriam-Webster Online
        Dictionary, https://www.merriam-webster.com/dictionary/regression%
        20analysis (last visited Aug. 17, 2020) (defining “regression analysis” as
Case 3:15-cv-04321-EMC Document 183 Filed 08/27/20 Page 10 of 47




        10        CITY OF OAKLAND V. WELLS FARGO & CO.

        Latino residents are more likely to receive predatory loans
        from Wells Fargo; that those predatory loans cause
        foreclosures; and that those foreclosures reduce property
        values and consequently diminish the City’s property-tax
        revenues. The City also alleges, albeit without statistical
        backing, that Wells Fargo’s predatory loans increase its
        municipal expenses, forcing it to reduce its spending in fair-
        housing programs aimed at guaranteeing that all of its
        residents have equal access to safe and affordable housing.

             A. Black and Latino borrowers in Oakland are more
                likely to receive predatory loans from Wells
                Fargo.

            The City’s first set of regression analyses support its
        allegation that Wells Fargo issues predatory home loans to
        Black and Latino borrowers. According to these studies, a
        Black Wells Fargo borrower is 2.403 times more likely to
        receive a predatory loan than a similarly situated White
        borrower. A Latino Wells Fargo borrower is 2.520 times
        more likely to receive such a loan than a similarly situated
        White borrower. Importantly, the first regression analysis
        controls for independent variables such as objective
        characteristics like credit history, loan-to-value ratio, and
        loan-to-income ratio that might contribute to a borrower
        receiving a predatory loan. In fact, this discrepancy holds
        true even for more credit-worthy borrowers—Black and
        Latino borrowers with FICO scores above 660 are,
        respectively, 2.261 and 2.366 times more likely to receive


        “the use of mathematical and statistical techniques to estimate one
        variable from another especially by the application of regression
        coefficients, regression curves, regression equations, or regression lines
        to empirical data”). Simply put, regression analyses examine the effect
        of one or more variables on a particular outcome.
Case 3:15-cv-04321-EMC Document 183 Filed 08/27/20 Page 11 of 47




                  CITY OF OAKLAND V. WELLS FARGO & CO.                      11

        predatory loans from Wells Fargo than similarly situated
        White borrowers. Furthermore, borrowers in minority
        neighborhoods 8 in Oakland are 3.207 times more likely to
        receive a predatory loan than similarly situated borrowers in
        non-minority neighborhoods. According to Oakland, these
        discrepancies between Black and Latino borrowers and their
        White counterparts are statistically significant. 9

            B. Wells Fargo’s predatory home loans to Black and
               Latino borrowers cause foreclosures.

            A second set of regression analyses using the same data
        shows that Black and Latino borrowers who receive
        predatory home loans from Wells Fargo are far more likely
        to have their homes foreclosed on than White borrowers who
        receive non-predatory loans. Taking into account a
        borrower’s race and objective risk characteristics 10 such as

            8
               Oakland defines “minority neighborhoods” as neighborhoods with
        at least fifty percent Black or Latino households. Conversely, Oakland
        defines “non-minority neighborhoods” as neighborhoods with at least
        fifty percent White households.
            9
              According to the amended complaint, the probability that these
        discrepancies are random or coincidental is less than one percent.
            10
               The other “objective risk” variables that the regression analysis
        accounts for include whether the loan had predatory terms, the
        borrower’s credit score, the lien type (first or subordinate lien), the
        property type (single-family home, condo, coop, multifamily home,
        manufactured home, etc.), the loan purpose (purchase, cash-out
        refinance, rate-term refinance, etc.), the loan-to-value ratio, the
        combined loan-to-value ratio, the ratio of monthly loan payments to
        monthly income, the occupancy type (owner-occupied, second home,
        investment property), the month of loan origination, whether the loan
        became part of an agency or non-agency securitization, whether the loan
        was a conventional or an FHA/VA loan, whether the loan had an
        adjustable rate, and the property’s neighborhood characteristics such as
Case 3:15-cv-04321-EMC Document 183 Filed 08/27/20 Page 12 of 47




        12        CITY OF OAKLAND V. WELLS FARGO & CO.

        credit history, loan-to-value ratio, and loan-to-income ratio,
        the results demonstrate that predatory home loans—which
        are disproportionately given to Black and Latino
        borrowers—are 1.753 times more likely to result in
        foreclosure. These studies also show that a Black Wells
        Fargo borrower who receives a predatory home loan is 2.573
        times more likely to have their loan foreclosed than a White
        borrower who receives a non-predatory loan. Similarly, a
        Latino Wells Fargo borrower who receives a predatory home
        loan is 3.312 times more likely to have their home foreclosed
        than a White borrower who receives a non-predatory loan.
        In fact, 14.1 percent of Wells Fargo home loans issued in
        Oakland’s minority neighborhoods resulted in foreclosure,
        as compared to only 3.3 percent of Wells Fargo home loans
        in non-minority neighborhoods. These discrepancies in
        foreclosure rates are also statistically significant.

             C. Foreclosures decrease property-tax revenues.

            A third set of regression analyses, which use a technique
        known as “Hedonic regression,” 11 establishes that
        foreclosures caused by Wells Fargo’s predatory loans reduce
        the value of both foreclosed properties and other properties
        nearby. Using routinely maintained property tax and other
        data, Oakland’s statistical model isolates the lost property
        value attributable to Wells Fargo foreclosures and vacancies

        the ratio of median income in the borrower’s neighborhood to the median
        income in the metropolitan area, the share of homes in the neighborhood
        that are owner-occupied, and the median year in which homes in the
        neighborhood were built.
             11
                Oakland explains that “Hedonic regression” is a technique that
        isolates the factors that contribute to the value of a property by studying
        thousands of transactions. Hedonic analysis determines the contribution
        of each of these factors to the value of a home.
Case 3:15-cv-04321-EMC Document 183 Filed 08/27/20 Page 13 of 47




                 CITY OF OAKLAND V. WELLS FARGO & CO.                     13

        caused by discriminatory lending from losses attributable to
        other causes. 12 The Hedonic regression analysis also allows
        Oakland to calculate the impact on a given neighborhood’s
        property values of the first foreclosure caused by a Wells
        Fargo predatory loan, the average impact of subsequent
        foreclosures, and the impact of the last foreclosure of this
        kind. This loss can be isolated from any losses attributable
        to non-Wells Fargo foreclosures or other causes. Therefore,
        according to Oakland, the Hedonic regression analysis
        precisely calculates the loss in property values in Oakland’s
        minority neighborhoods that is attributable to foreclosures
        caused by Wells Fargo’s predatory loans, which in turn can
        be used to calculate the City’s corresponding loss in
        property-tax revenues. 13

            In sum, with the support of several regression analyses,
        Oakland alleges that Wells Fargo’s discriminatory lending
        practices cause foreclosures that directly result in lower
        property values and attendant lower property tax revenues
        for the City.



            12
               Other causes that might contribute to a home’s value include,
        among other things, the size of the home, the number of bedrooms and
        bathrooms in the home, the relative safety of the neighborhood, and
        whether neighborhood properties are well maintained.
            13
               The amended complaint cites to several academic studies that
        have successfully used Hedonic regression analyses to precisely
        calculate the loss of property value caused by predatory-loan-related
        foreclosures in Philadelphia and Los Angeles. See Anne B. Shlay &
        Gordon Whitman, Research for Democracy: Linking Community
        Organizing and Research to Leverage Blight Policy, 5 City & Cmty.
        105, 173 (2006); All. of Cals. for Cmty. Empowerment & Cal.
        Reinvestment Coal., The Wall Street Wrecking Ball: What Foreclosures
        Are Costing Los Angeles Neighborhoods 3 (2011).
Case 3:15-cv-04321-EMC Document 183 Filed 08/27/20 Page 14 of 47




        14       CITY OF OAKLAND V. WELLS FARGO & CO.

             D. Foreclosures increased Oakland’s municipal
                expenses and reduced spending in fair housing
                programs.

            Oakland also alleges, without any regression analyses or
        other statistical support, that foreclosures caused by Wells
        Fargo’s discriminatory lending practices increase municipal
        expenses because foreclosed properties require additional
        services such as police forces, firefighting, and safety code
        enforcement. According to Oakland, this increase in
        municipal expenses requires the City to divert resources that
        were otherwise intended for fair-housing programs designed
        to expand access to housing opportunities for Black and
        Latino residents.

             E. Procedural history.

            Oakland sued Wells Fargo under the FHA to recover
        damages in the form of lost property tax revenues and
        increased municipal expenses and to enjoin Wells Fargo
        from continuing to issue predatory home loans to Black and
        Latino borrowers.

            Wells Fargo moved to dismiss the original complaint,
        and the district court granted the motion only as to Oakland’s
        unjust enrichment claim. Shortly thereafter, the Supreme
        Court granted a writ of certiorari in Miami I, which raised
        key standing and proximate causation questions directly
        relevant to this case. 137 S. Ct. at 1306. The district court
        subsequently stayed its proceedings until that case was
        decided. On May 1, 2017, the Supreme Court decided
        Miami I, prompting the district court to instruct Oakland to
        amend its complaint consistent with the Supreme Court’s
        decision in that case.
Case 3:15-cv-04321-EMC Document 183 Filed 08/27/20 Page 15 of 47




                    CITY OF OAKLAND V. WELLS FARGO & CO.                     15

            Wells Fargo again moved to dismiss the amended
        complaint, challenging Oakland’s ability to demonstrate
        proximate cause under the FHA for its alleged injuries using
        regression analyses. 14 The district court granted Wells
        Fargo’s motion to dismiss as to Oakland’s claims that it
        suffered increased municipal expenses. However, the
        district court denied Wells Fargo’s motion to dismiss as to
        Oakland’s claims that it suffered reduced property-tax
        revenues, and for declaratory and injunctive relief.

            Wells Fargo then asked the district court to certify its
        order for interlocutory appeal pursuant to 28 U.S.C.
        § 1292(b). The district court granted Wells Fargo’s request,
        certifying two questions: (1) whether Oakland’s claims for
        damages based on the injuries asserted in the first amended
        complaint satisfy proximate cause required by the FHA on a
        motion to dismiss; and (2) whether the proximate-cause
        requirement articulated in Miami I is limited to claims for
        damages under the FHA and not to claims for injunctive or
        declaratory relief.

        III.        Standard of review.

            “We review de novo a district court’s dismissal for
        failure to state a claim pursuant to Federal Rule of Civil
        Procedure 12(b)(6).” Putnam Family P’ship v. City of
        Yucaipa, 673 F.3d 920, 924–25 (9th Cir. 2012) (citing
        Decker v. Advantage Fund Ltd., 362 F.3d 593, 595–96 (9th
        Cir. 2004)). “We likewise review de novo questions of



               14
                In its motion to dismiss, and on appeal, Wells Fargo did not
        challenge Oakland’s allegations that it engaged in discriminatory lending
        practices. We express no opinion as to the plausibility or merit of those
        allegations.
Case 3:15-cv-04321-EMC Document 183 Filed 08/27/20 Page 16 of 47




        16         CITY OF OAKLAND V. WELLS FARGO & CO.

        statutory interpretation.” Id. (citing Aguayo v. U.S. Bank,
        653 F.3d 912, 917 (9th Cir. 2011)).

            At the motion to dismiss stage, “we accept all factual
        allegations in the [amended] complaint as true and construe
        [them] in the light most favorable to [Oakland,] the
        nonmoving party.” Rowe v. Educ. Credit Mgmt. Corp.,
        559 F.3d 1028, 1029–30 (9th Cir. 2009) (quoting Knievel v.
        ESPN, 393 F.3d 1068, 1072 (9th. Cir. 2005)); see also
        Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Furthermore,
        to survive a motion to dismiss, Oakland need only plausibly
        allege that Wells Fargo’s actions proximately caused its
        injuries. See Swierkiewicz v. Sorema N.A., 534 U.S. 506,
        514–15 (2002). The operative question is whether the
        amended complaint “contain[s] sufficient factual matter . . .
        to ‘state a claim to relief that is plausible on its face.’” Iqbal,
        556 U.S. at 678 (quoting Bell Atl. Corp. v. Twombly,
        550 U.S. 544, 570 (2007)).

        IV.        Proximate cause under the FHA.

            We generally presume that a statutory cause of action is
        available only to plaintiffs whose injuries are proximately
        caused by violations of the statute. Lexmark Int’l, Inc. v.
        Static Control Components, Inc., 572 U.S. 118, 132 (2014).
        Therefore, we must first determine whether the FHA’s
        proximate-cause requirement is sufficiently broad and
        inclusive to encompass Oakland’s alleged aggregate, 15
        citywide injuries.



              15
               The term “aggregate” refers to the cumulative effect that Wells
        Fargo’s alleged “pattern or practice of illegal and discriminatory
        mortgage lending” across thousands of individual loans has on the City’s
        tax base and expenses.
Case 3:15-cv-04321-EMC Document 183 Filed 08/27/20 Page 17 of 47




                  CITY OF OAKLAND V. WELLS FARGO & CO.                        17

            A. General principles of proximate cause.

             Proximate cause is designed to limit liability. Id. (“For
        centuries, it has been ‘a well established principle of [the
        common] law, that in all cases of loss, we are to attribute it
        to the proximate cause, and not to any remote cause.’”
        (alteration in original) (quoting Waters v. Merchs.’
        Louisville Ins. Co., 36 U.S. (11 Pet.) 213, 223 (1837))). 16
        Underpinning this bedrock legal principle is “the reality that
        ‘the judicial remedy cannot encompass every conceivable
        harm that can be traced to alleged wrongdoing.” Id. (quoting
        Associated Gen. Contractors of Cal., Inc. v. Cal. State
        Council of Carpenters, 459 U.S. 519, 536 (1983)). We
        therefore assume that Congress is familiar with the
        longstanding common-law rule that loss must be attributable
        to its proximate cause and does not mean to displace this rule
        unless it does so expressly. Miami I, 137 S. Ct. at 1305. This
        is certainly true for the FHA, because “[t]he housing market
        is interconnected with economic and social life” such that
        violations of the statute “may, therefore, ‘be expected to
        cause ripples of harm that flow’ far beyond the defendant’s
        misconduct.”       Id. at 1306 (quoting Associated Gen.
        Contractors, 459 U.S. at 534). Simply put, the purpose of
        the FHA’s proximate-cause requirement is to limit recovery
        to more direct harms, because “[n]othing in the statute
        suggests that Congress intended to provide a remedy
        wherever those ripples travel.” Id.

           There is no hard and fast rule for establishing proximate
        cause. Far from being a one-size-fits-all “blackletter rule

            16
               Importantly, proximate cause is not a requirement of Article III,
        but rather an element of the cause of action under a statute, and it “must
        be adequately alleged at the pleading stage in order for the case to
        proceed.” Lexmark, 572 U.S. at 134 n.6.
Case 3:15-cv-04321-EMC Document 183 Filed 08/27/20 Page 18 of 47




        18        CITY OF OAKLAND V. WELLS FARGO & CO.

        that will dictate the result in every case,” the proximate-
        cause requirement varies by statute. Holmes v. Secs. Inv’r
        Prot. Corp., 503 U.S. 258, 272 n.20 (1992) (quoting
        Associated Gen. Contractors, 459 U.S. at 536); see also
        Bridge v. Phoenix Bond & Indem. Co., 553 U.S. 639, 654
        (2008) (“Proximate cause . . . is a flexible concept.”
        (emphasis added) (citing Holmes, 503 U.S. at 272 n.20)). As
        a result, the proximate-cause requirement is “controlled by
        the nature of the statutory cause of action.” Lexmark,
        572 U.S. at 133. Although proximate cause “is not easy to
        define,” the basic inquiry is “whether the harm alleged has a
        sufficiently close connection to the conduct the statute
        prohibits. Put differently, the proximate-cause requirement
        generally bars suits for alleged harm that is ‘too remote’
        from the defendant’s unlawful conduct.” Id. (emphasis
        added). 17

            The only controlling Supreme Court precedent on the
        FHA’s proximate-cause requirement is its recent decision in
        Miami I. In that case, the City of Miami, like Oakland,
        claimed that Wells Fargo’s and Bank of America’s
        discriminatory lending practices caused Miami’s decreased
        property-tax revenues and increased municipal expenses.
        Miami I, 137 S. Ct. at 1300–01. Reversing the Eleventh
        Circuit, the Court held that “to establish proximate cause
        under the FHA, a plaintiff must do more than show that its
        injuries foreseeably flowed from the alleged statutory


             17
                With these principles in mind, the Supreme Court has defined the
        contours of the proximate-cause requirement of several other statutes,
        but not the FHA. See, e.g., id. at 132–34 (Lanham Act); Dura Pharms.,
        Inc. v. Broudo, 544 U.S. 336, 346 (2005) (Private Securities Litigation
        Reform Act); Holmes, 503 U.S. at 265–68 (Racketeer Influenced and
        Corrupt Organizations Act (“RICO”)); Associated Gen. Contractors,
        459 U.S. at 529–35 (Clayton Act).
Case 3:15-cv-04321-EMC Document 183 Filed 08/27/20 Page 19 of 47




                  CITY OF OAKLAND V. WELLS FARGO & CO.                         19

        violation.” 18 Id. Rather, “some direct relation between the
        injury asserted and the injurious conduct alleged” is
        required. Id. at 1306 (emphasis added) (quoting Holmes,
        503 U.S. at 268). “The ‘general tendency’ in these cases,”
        the Court explained, “is not to go beyond the first step” of
        the causal chain. Id. (quoting Hemi Grp., LLC v. City of New
        York, 559 U.S. 1, 10 (2010)). But what is included in this
        “first step” varies; it “depends in part on the ‘nature of the
        statutory cause of action,’ and an assessment ‘of what is
        administratively possible and convenient.’” Id. (first
        quoting Lexmark, 572 U.S. at 133; then quoting Holmes,
        503 U.S. at 268).

            The Supreme Court then declined to “draw the precise
        boundaries of proximate cause under the FHA and to
        determine on which side of the line the City’s financial
        injuries fall.” Id. Instead, it asked lower courts to weigh in
        by offering “the benefit of [their] judgment on how the
        contrary principles [of foreseeability and directness] apply
        to the FHA.” Id. 19


            18
               The Court also reaffirmed its well-established precedent that cities
        have statutory and Article III standing to sue under the FHA, noting that
        “the City’s claimed injuries fall within the zone of interests that the FHA
        arguably protects. Hence, the City is an ‘aggrieved person’ able to bring
        suit under the statute.” Miami I, 137 S. Ct. at 1301.
            19
               Since Miami I was decided, only the Eleventh Circuit and a
        handful of district courts have tackled this question.

            On remand, the Eleventh Circuit held that Miami’s use of statistical
        regression analyses—which are virtually identical to those used in
        Oakland’s amended complaint—was sufficient to plausibly allege that
        the drop in Miami’s property-tax revenues was proximately caused by
        Wells Fargo’s redlining and reverse redlining. City of Miami v. Wells
        Fargo & Co. (Miami II), 923 F.3d 1260, 1280 (11th Cir. 2019).
Case 3:15-cv-04321-EMC Document 183 Filed 08/27/20 Page 20 of 47




        20        CITY OF OAKLAND V. WELLS FARGO & CO.

            We are thus asked to decide the questions before us as a
        matter of first impression, guided by the two-step analysis
        laid out by the Supreme Court in Miami I: first, we must
        evaluate “the contours of proximate cause under the FHA,”
        and second, we “decide how that standard applies to the
        City’s claim for lost property-tax revenue and increased
        municipal expenses.” Miami I, 137 S. Ct. at 1306. We now
        turn to each prong of this analysis.

             B. The contours of the FHA’s proximate-cause
                requirement.

            To determine the “contours” of a statute’s proximate-
        cause requirement, we evaluate (1) the “nature of the
        statutory cause of action” and (2) what is administratively
        feasible. Id (quoting Lexmark, 572 U.S. at 133). In this case,
        both considerations lead us to confidently conclude that the



        However, while Wells Fargo’s petition for a writ of certiorari was
        pending before the Supreme Court, Miami asked the district court to
        dismiss that case. Miami’s request prompted the Supreme Court to grant
        Wells Fargo’s petition for a writ of certiorari in a two-sentence order,
        vacating the Eleventh Circuit’s opinion in Miami II as moot. Wells
        Fargo & Co. v. City of Miami, 140 S. Ct. 1259 (2020) (citing United
        States v. Munsingwear, Inc., 340 U.S. 36 (1950)).

             Most of the district courts that have decided this issue agree that tax-
        related injuries suffered by cities as a result of banks’ discriminatory
        lending practices fall within the FHA’s proximate-cause requirement.
        See, e.g., City of Sacramento v. Wells Fargo & Co., No. 2:18-cv- 416,
        2019 WL 3975590, at *7 (E.D. Cal. Aug. 22, 2019); City of Oakland v.
        Wells Fargo Bank N.A., No. 15-cv-4321, 2018 WL 3008538, at *9 (N.D.
        Cal. June 15, 2018); City of Philadelphia v. Wells Fargo & Co., No. 17-
        2203, 2018 WL 424451, at *5 (E.D. Pa. Jan. 16, 2018). But see Prince
        George’s County, Md. v. Wells Fargo & Co., 397 F. Supp. 3d 752, 762–
        63 (D. Md. 2019).
Case 3:15-cv-04321-EMC Document 183 Filed 08/27/20 Page 21 of 47




                CITY OF OAKLAND V. WELLS FARGO & CO.                21

        FHA’s proximate-cause requirement is sufficiently broad
        and inclusive to encompass aggregate, city-wide injuries.

               i. The nature of the statutory cause of action.

            Evaluating the nature of the statutory cause of action in
        this case requires a close review of the FHA’s text and
        legislative history to glean what Congress intended to be the
        scope of the statute’s proximate-cause requirement. See
        Holmes, 503 U.S. at 267 (“The key to the better
        interpretation [of a statute’s proximate-cause requirement]
        lies in some statutory history.”). Oakland, and several
        friends of the court, persuasively argue that the text and
        legislative history of the FHA and its 1988 amendments
        indicate that Congress intended the scope of the statute’s
        proximate-cause requirement to be far-reaching, and to
        include aggregate, city-wide injuries.

            We begin with the text of the FHA, which reveals that
        Congress intended the statute to provide redress for a
        multitude of injuries that result from housing discrimination.
        Indeed, the FHA is widely considered one of the most
        capacious civil rights statutes, in large part due to its broad
        language. For example, its first section declares that the
        law’s purpose is “to provide, within constitutional
        limitations, for fair housing throughout the United States.”
        42 U.S.C. § 3601. Unsurprisingly, the Supreme Court has
        interpreted “[t]he language of the Act [as] broad and
        inclusive,” warranting “a generous construction” that allows
        claims from parties “act[ing] not only on their own behalf
        but also ‘as private attorneys general in vindicating a policy
        that Congress considered to be of the highest priority.’”
        Trafficante v. Metro. Life Ins. Co., 409 U.S. 205, 209, 211–
        12 (1972) (quoting Brief for the United States as Amicus
        Curiae, id. (No. 71-708), 1972 WL 136282, at *21). Most
        relevant to this appeal is the FHA’s broad definition of the
Case 3:15-cv-04321-EMC Document 183 Filed 08/27/20 Page 22 of 47




        22       CITY OF OAKLAND V. WELLS FARGO & CO.

        term “person aggrieved.” Indeed, “[t]he definition of
        ‘person aggrieved’ contained in [the FHA] is in [its] terms
        broad, as it is defined as ‘any person who claims to have been
        injured by a discriminatory housing practice.’” Id. at 208
        (emphasis added) (quoting 42 U.S.C. § 3602(i)(1)).

            Other parts of the FHA also underscore that Congress
        intended its application to be very broad, beyond merely
        prohibiting discrimination in the sale or rental of housing.
        Surely, the FHA is most known for making it unlawful “[t]o
        refuse to sell or rent . . . or otherwise make unavailable or
        deny, a dwelling to any person because of race,” and “[t]o
        discriminate against any person in the terms, conditions or
        privileges of sale or rental of a dwelling, or in the provision
        of services or facilities in connection therewith, because of
        race.” 42 U.S.C. § 3604(a)–(b). But the FHA also prohibits
        a host of other forms of insidious housing-related
        discrimination, such as publishing housing-related notices or
        advertisements with racial preferences, misrepresenting that
        a dwelling is not available to a person because of their race,
        and inducing a person to sell or rent a dwelling by making
        “representations regarding the entry or prospective entry into
        the neighborhood of a person or persons of a particular race.”
        Id. § 3604(c)–(e).

            As to the particular cause of action at issue in the instant
        case, the FHA prohibits “any person or other entity whose
        business includes engaging in residential real estate-related
        transactions to discriminate against any person in making
        available such a transaction, or in the terms or conditions of
        such a transaction,” including in loans “for purchasing,
        constructing, improving, repairing, or maintaining a
        dwelling.” Id. § 3605(a), (b)(1)(A) (emphasis added).
        Based on this far-reaching language, Congress clearly
Case 3:15-cv-04321-EMC Document 183 Filed 08/27/20 Page 23 of 47




                CITY OF OAKLAND V. WELLS FARGO & CO.               23

        intended the FHA to tackle discrimination throughout the
        real estate market.

            Even though the text of the statute is sufficient to
        establish that Congress intended the FHA’s proximate-cause
        requirement to be very broad, we also look at the FHA’s
        legislative history to discern what Congress intended the
        statute’s remedial aims to be, and whether aggregate, city-
        wide injuries fall within the scope of its proximate-cause
        requirement. Cf. Blue Shield of Va. v. McCready, 457 U.S.
        465, 478 (1982) (analyzing “the relationship of the injury
        alleged with those forms of injury about which Congress was
        likely to have been concerned . . . in providing a private
        remedy under [the Clayton Act]”); Associated Gen.
        Contractors, 459 U.S. at 538 (reiterating the importance of
        legislative history in evaluating whether an injury “falls
        squarely within the area of congressional concern” in the
        context of the Sherman Act (quoting Blue Shield, 457 U.S.
        at 484)). The FHA’s legislative history underscores that
        Congress intended the statute to reach beyond those
        individuals who are the immediate victims of direct
        discrimination, such as tenants, homebuyers, and home-loan
        borrowers. There is no doubt that Congress intended the
        statute to cover aggregate, city-wide injuries.

            The Supreme Court discussed the legislative history of
        the FHA in Trafficante, where two tenants of an apartment
        complex sued their landlord because its race-based
        discrimination of potential non-White tenants deprived them
        of “the social benefits of living in an integrated community.”
        409 U.S. at 208. The Court explained that the legislative
        history of the FHA established that “[w]hile members of
        minority groups were damaged the most from discrimination
        in housing practices, the proponents of the legislation
        emphasized that those who were not the direct objects of
Case 3:15-cv-04321-EMC Document 183 Filed 08/27/20 Page 24 of 47




        24      CITY OF OAKLAND V. WELLS FARGO & CO.

        discrimination had an interest in ensuring fair housing, as
        they too suffered.” 409 U.S. at 210 (emphases added).
        Citing to statements by United States senators who
        sponsored the bill, the Court held that “the whole
        community” is the “victim of discriminatory housing
        practices” under the FHA because “the reach of the proposed
        law was to replace the ghettos ‘by truly integrated and
        balanced living patterns.’” Id. at 211 (quoting 114 Cong.
        Rec. 2706, 3422). Therefore, the Court read the FHA’s
        legislative history in Trafficante to suggest that Congress
        intended the scope of the statute’s proximate-cause
        requirement to reach, at the very least, beyond the immediate
        injuries suffered by individuals directly being discriminated
        against.

            Our own review of the Congressional Record reveals that
        Congress enacted the FHA not only to address direct
        discrimination but also to reshape in meaningful ways the
        landscape of American cities. Indeed, the entire purpose of
        the statute was to target and reverse the large-scale insidious
        effects of discrimination, including racial and economic
        segregation within cities, suburban flight, and urban decay.
        We have no doubt that Congress was keenly focused on the
        impact that discriminatory housing practices, including
        discriminatory lending, were having on cities and their tax
        base. Congress therefore clearly intended the proximate-
        cause requirement of the FHA to reach neighborhood-wide
        and city-wide injuries.

            For example, Senator Walter Mondale—who was the
        chief sponsor of the bill that eventually became the FHA—
        explained that the statute was intended to reform entire
        neighborhoods:

               [O]vert racial discrimination remains in one
               major sector of American life—that of
Case 3:15-cv-04321-EMC Document 183 Filed 08/27/20 Page 25 of 47




                 CITY OF OAKLAND V. WELLS FARGO & CO.                25

               housing. . . . [F]air housing is one more step
               toward achieving equality in opportunity and
               education . . . . The soundest, long-range way
               to attack segregated schools is to attack the
               segregated neighborhood. . . . [I]n truly
               integrated neighborhoods people have been
               able to live in peace and harmony—and both
               [Black persons] and [W]hites are the richer
               for the experience.

        114 Cong. Rec. 3421, 3422 (Feb. 20, 1968) (emphases
        added).

             Senator Edward Brooke—a co-sponsor of the FHA—
        underscored that the law’s purpose was to help cities fight
        the economic and social problems that result from
        segregation. He asked, “[a]s segregation continues to grow
        . . . will not the cities which house the majority of the
        nation’s industrial and commercial life find themselves less
        and less able to cope with their problems, financially and in
        every other way?” Id. at 2988 (Feb. 14, 1968) (emphases
        added).

            Even more relevant to Oakland’s claims, Senator
        Mondale specifically and repeatedly referenced cities’
        “declining tax base” as one of the large-scale injuries that the
        FHA was designed to mitigate. Id. at 2274 (“Declining tax
        base, poor sanitation, loss of jobs, inadequate educational
        opportunity, and urban squalor will persist as long as
        discrimination forces millions to live in the rotting cores of
        central cities.” (emphasis added)). In no uncertain terms, he
        underscored that continued housing discrimination would
        “lead to the destruction of urban centers by loss of jobs and
        businesses to the suburbs, a declining tax base, and the ruin
        brought on by absentee ownership of property.” Id. at 2993
Case 3:15-cv-04321-EMC Document 183 Filed 08/27/20 Page 26 of 47




        26       CITY OF OAKLAND V. WELLS FARGO & CO.

        (emphasis added). Therefore, he said, “[f]air housing
        legislation is a basic keystone to any solution of our present
        urban crisis.” Id. 2275 (emphasis added).

            Given the statutory text and the statements from the
        statute’s sponsors—especially Senator Mondale’s reference
        to a “declining tax base”—we have no difficulty concluding
        that Oakland’s city-wide financial injury claims fall squarely
        within the FHA’s intended purposes, which include helping
        cities fight the insidious and large-scale effects of housing
        discrimination on a neighborhood-wide and city-wide basis.
        N. Haven Bd. of Educ. v. Bell, 456 U.S. 512, 526–27 (1982)
        (explaining that “remarks . . . of the sponsor of the language
        ultimately enacted[] are an authoritative guide to the
        statute’s construction.”); Fed. Energy Admin. v. Algonquin
        SNG, Inc., 426 U.S. 548, 564 (1976) (“As a statement of one
        of the legislation’s sponsors, this explanation deserves to be
        accorded substantial weight in interpreting the statute.”).

            Congress reiterated its commitment to a broad and
        inclusive application of the FHA when it revisited the statute
        in 1988. That year, Congress strengthened the FHA’s
        enforcement mechanisms to “remov[e] barriers to the use of
        court enforcement by private litigants,” noting that the FHA,
        up to that point, had “fail[ed] to provide an effective
        enforcement system.” H.R. Rep. No. 100-711, at 13 (1988).
        See generally Fair Housing Amendments Act of 1988, Pub.
        L. No. 100-430, 102 Stat. 1619 (1988). These amendments
        “strengthen[ed] the private enforcement section by
        expanding the statute of limitations, removing the limitation
        on punitive damages,” and updating the attorney’s fees
        section to match similar sections in other civil rights statutes.
        H.R. Rep. No. 100-711, at 17. According to Senator Edward
        Kennedy—who sponsored the 1988 amendments—these
        changes were necessary because the FHA “proved to be an
Case 3:15-cv-04321-EMC Document 183 Filed 08/27/20 Page 27 of 47




                CITY OF OAKLAND V. WELLS FARGO & CO.               27

        empty promise because the legislation lacked an effective
        enforcement mechanism.” 134 Cong. Rec. 10454 (1988).
        Undoubtedly, when Congress revisited the FHA in 1988, it
        expanded its reach and reiterated its broad and inclusive
        purpose.

            Significantly, by the time Congress amended the FHA,
        the Supreme Court had long held in Gladstone Realtors v.
        Village of Bellwood, 441 U.S. 91, 110–11 (1979), that cities
        had standing to sue under the FHA because “[a] significant
        reduction in property values [caused by racially
        discriminatory housing practices] directly injures a
        municipality by diminishing its tax base, thus threatening its
        ability to bear the costs of local government and to provide
        services.”    (emphasis added).       Rather than overturn
        Gladstone, the House Report on the amendments explicitly
        states that the bill “reaffirm[ed] the broad holdings of
        [Gladstone and its progeny].” H.R. Rep. 100-711, at 23
        (emphasis added) (citing Gladstone, 441 U.S. at 91). In no
        uncertain terms, Congress explicitly endorsed lawsuits by
        cities and municipalities under the FHA. Tex. Dep’t of Hous.
        & Cmty. Affs. v. Inclusive Cmtys. Project, Inc., 135 S. Ct.
        2507, 2520 (2015) (“Congress’ decision in 1988 to amend
        the FHA while still adhering to the operative language in
        §§ 804(a) and 805(a) is convincing support for the
        conclusion that Congress accepted and ratified the
        unanimous holdings of the Courts of Appeals finding
        disparate-impact liability.”); see also Forest Grove Sch.
        Dist. v. T.A., 557 U.S. 230, 243 n.11 (2009) (“When
        Congress amended [the statute at issue] without altering the
        text of [the relevant provision], it implicitly adopted [the
        Supreme Court’s] construction of the statute.”).

           After reviewing the FHA’s text and legislative history,
        we conclude that Congress clearly intended the “nature of
Case 3:15-cv-04321-EMC Document 183 Filed 08/27/20 Page 28 of 47




        28       CITY OF OAKLAND V. WELLS FARGO & CO.

        the statutory cause of action” at issue in this case to be broad
        and inclusive enough to encompass less direct, aggregate,
        and city-wide injuries.

               ii. Administrative feasibility.

             The Supreme Court also instructed us to consider “what
        is administratively possible and convenient” when deciding
        the contours of the FHA’s proximate-cause requirement.
        Miami I, 137 S. Ct. at 1306 (quoting Holmes, 503 U.S.
        at 268). Administrative feasibility is important because
        “proximate cause ‘generally bars suits for alleged harm that
        is “too remote” from the defendant’s unlawful conduct.’” Id.
        (quoting Lexmark, 572 U.S. at 133 (quoting Holmes,
        503 U.S. at 268–69). Therefore, when we decide what is
        “administratively possible,” we typically ask whether a
        plaintiff’s alleged injuries are “too remote” to satisfy the
        proximate-cause requirement of the statute at issue. Holmes,
        503 U.S. at 268. In other words, to be administratively
        feasible, an indirect injury must have “some direct relation”
        to a defendant’s violative conduct. Id.

            The administrative feasibility analysis was outlined by
        the Supreme Court in its seminal decision in Holmes. In that
        case, the Supreme Court laid out three factors that govern
        whether an indirect injury is administratively feasible and
        convenient under a given statute: (1) whether it is possible
        to ascertain “a plaintiff’s [indirect] damages attributable to
        the violation, as distinct from other, independent, factors”;
        (2) whether it is possible to “apportion[] damages among
        plaintiffs removed at different levels of injury from the
        violative acts, to obviate the risk of multiple recoveries”; and
        (3) whether allowing recovery for the indirect injury is
        “unjustified by the general interest in deterring injurious
        conduct, since directly injured victims can generally be
        counted on to vindicate the law as private attorneys general.”
Case 3:15-cv-04321-EMC Document 183 Filed 08/27/20 Page 29 of 47




                CITY OF OAKLAND V. WELLS FARGO & CO.                29

        Id. at 269–70 (first citing Associated Gen. Contractors,
        459 U.S. at 542–44; then citing Blue Shield, 457 U.S. at 473–
        75; then citing Hawaii v. Standard Oil Co. of Cal., 405 U.S.
        251, 264 (1972); and then citing Associated Gen.
        Contractors of Cal., Inc., 459 U.S. at 541–42). All three of
        these factors support a finding that at least some of
        Oakland’s aggregate, city-wide injuries are administratively
        feasible and convenient under the FHA.

             First, relying on its proposed statistical regression
        analysis, Oakland plausibly alleges that it can precisely
        calculate the exact loss in property values attributable to
        foreclosures caused by Wells Fargo’s predatory loans,
        isolated from any losses attributable to non-Wells Fargo
        foreclosures or other independent causes, such as
        neighborhood conditions. Although Oakland has not yet
        conducted this regression analysis or attached the results to
        its amended complaint, its explanation of the analysis in its
        pleadings is neither speculative nor conclusory. In fact, the
        amended complaint explains in considerable length and
        meticulous detail exactly how it will conduct the regression
        analysis to quantify the loss in property values attributable
        to Wells Fargo’s discriminatory lending. The City also
        points to other studies that use the same methodology to
        produce the kinds of results that Oakland will need to rely
        on to prevail on the merits. In other words, Oakland has
        offered much more than a purely formulaic recitation of how
        the FHA’s causation requirement will be met—it has
        plausibly alleged a harm that is measurable using
        sophisticated, reliable, and scientifically rigorous
        methodologies. See Compton v. Countrywide Fin. Corp.,
        761 F.3d 1046, 1054 (9th Cir. 2014) (“To survive a motion
        to dismiss, a complaint must contain sufficient factual
        matter, accepted as true, to ‘state a claim to relief that is
        plausible on its face’ . . . . ‘[L]abels and conclusions’ or ‘a
Case 3:15-cv-04321-EMC Document 183 Filed 08/27/20 Page 30 of 47




        30      CITY OF OAKLAND V. WELLS FARGO & CO.

        formulaic recitation of the elements of a cause of action’ do
        not suffice.” (first quoting Iqbal, 556 U.S. at 678; and then
        quoting Twombly, 550 U.S. at 570)). Therefore, taking
        Oakland’s explanation of the regression analyses in its
        amended complaint as true, we hold that Oakland has
        plausibly alleged that it can calculate exactly which lost
        property-tax revenues are attributable to Wells Fargo’s
        wrongdoing.

            Second, there is no risk of duplicative recoveries in this
        case. In the antitrust context, the Supreme Court has limited
        lawsuits to directly harmed individuals due to “the risk of
        duplicative recovery engendered by allowing every person
        along a chain of distribution to claim damages” from a single
        violation. Blue Shield, 457 U.S. at 474–75. Here, by
        contrast, individual borrowers cannot recover for Oakland’s
        aggregate, city-wide injuries like reduced property-tax
        revenues or increased municipal expenses, which means
        there will be no need for the district court to apportion these
        damages between multiple plaintiffs. Furthermore, the
        injuries to individual borrowers from Wells Fargo’s
        predatory loans are completely independent, which means it
        is entirely possible to apportion the damages directly
        suffered by the individual borrowers from Oakland’s
        damages. In fact, in 2017, the Justice Department settled a
        separate nationwide lawsuit on behalf of individual
        borrowers against Wells Fargo for the higher borrowing
        costs and other harmful consequences associated with the
        same discriminatory lending practices at the core of this
        case. See Consent Order, United States v. Wells Fargo Bank
        N.A., No. 1:12-cv-01150 (D.D.C. Sept. 21, 2012), ECF No.
        10. No court would allow these borrowers to also recover a
        City’s lost property-tax revenues. See, e.g., Sacramento,
        2019 WL 3975590, at *7 (concluding that the City’s alleged
        financial injuries, including lost property-tax revenues “are
Case 3:15-cv-04321-EMC Document 183 Filed 08/27/20 Page 31 of 47




                CITY OF OAKLAND V. WELLS FARGO & CO.               31

        unique and uniquely capable of vindication under the
        FHA”).

            Third, and finally, the fact that individual borrowers can
        sue Wells Fargo to vindicate their rights under the FHA does
        not mean that the City is unjustified in also doing so.
        Oakland’s lawsuit in no way affects the ability of the
        individual borrowers to recover from Wells Fargo for the
        same discriminatory lending practices. The Supreme Court
        has primarily applied the third Holmes factor in the antitrust
        context, expressing “concern for the reduction in the
        effectiveness of those suits if brought by indirect purchasers
        with a smaller stake in the outcome than that of direct
        purchasers suing for the full amount of the overcharge.” Ill.
        Brick Co. v. Illinois, 431 U.S. 720, 745 (1977). Of course,
        this assumes that more directly harmed parties have a larger
        stake in deterring wrongdoers, can sue for the entire harm
        caused by the alleged statutory violation, and will leave no
        “significant antitrust violation undetected or unremedied.”
        Associated Gen. Contractors, 459 U.S. at 542. These
        assumptions hold true in antitrust cases where a price
        increase affects the distributor and the consumer in the exact
        same way—they both pay more. Housing discrimination, by
        contrast, affects different parties in different ways. In the
        instant case, for example, Oakland has an independent
        interest in deterring Wells Fargo and other banks from
        issuing predatory loans because individual borrowers cannot
        sue Wells Fargo to recover for the City’s aggregate, city-
        wide injuries. Conversely, Oakland was not a part of and did
        not receive any funds from the $175 million settlement the
        Attorney General entered into with Wells Fargo in the
        aforementioned lawsuit brought on behalf of individual
        borrowers in the District of Columbia. Therefore, the City’s
        lawsuit in no way “undermin[es] the effectiveness of [the
        individual borrowers’] suits,” and vice versa. Holmes,
Case 3:15-cv-04321-EMC Document 183 Filed 08/27/20 Page 32 of 47




        32       CITY OF OAKLAND V. WELLS FARGO & CO.

        503 U.S. at 274 (quoting Associated Gen. Contractors,
        459 U.S at 545).

            Moreover, Oakland can better deter Wells Fargo’s
        discriminatory lending practices because it can sue to
        remedy the Bank’s systematic misconduct across thousands
        of home loans, whereas individual residents can only
        challenge the effects of the discriminatory lending policies
        on themselves.

            In sum, all three of the Holmes factors support our
        conclusion that it is administratively feasible for the district
        court to administer the aggregate, city-wide injuries that
        Oakland claims it suffered as a result of Wells Fargo’s
        unlawful discriminatory lending practices throughout the
        City.

        V. Oakland’s claims for monetary damages.

            Having established the broad and inclusive contours of
        the FHA’s proximate-cause requirement, we can now turn to
        the two questions the district court certified for interlocutory
        appeal. First, we are asked to decide whether Oakland’s
        claims for monetary damages based on the injuries asserted
        in the amended complaint—reduced property-tax revenues
        and increased municipal expenses—satisfy the FHA’s
        proximate-cause requirement. We hold that the allegations
        in the amended complaint are sufficient to plead that
        Oakland’s reduced property-tax revenues, but not its
        increased municipal expenses, are proximately caused by
        Wells Fargo’s discriminatory lending practices.

             A. Reduced property-tax revenues.

          Understanding the broad and inclusive nature of the
        FHA, as well as what is administratively feasible under the
Case 3:15-cv-04321-EMC Document 183 Filed 08/27/20 Page 33 of 47




                   CITY OF OAKLAND V. WELLS FARGO & CO.                           33

        statute, we hold that Oakland plausibly alleges that its
        decrease in property-tax revenue has some direct relation to
        Wells Fargo’s predatory lending practices.

            It is undisputed that Wells Fargo’s alleged wrongdoing
        did not immediately cause Oakland’s lost property-tax
        revenues. Far from being within the first step of the causal
        chain, the drop in Oakland’s tax base is several steps
        removed from Wells Fargo’s discriminatory lending
        practices. 20 However, these injuries are within the FHA’s
        proximate-cause requirement because the City plausibly
        alleged that they have “a sufficiently close connection to the
        conduct the statute prohibits.” Lexmark, 572 U.S. at 133. Of
        course, at summary judgment or trial, a judge or a jury will
        eventually have to decide whether, after discovery, Oakland
        adduced enough evidence that Wells Fargo’s predatory
        lending more likely than not caused the City’s reduced tax
        base.

           Wells Fargo argues that, to satisfy proximate cause under
        any statute, a plaintiff must allege an injury that is the
        immediate result of an alleged statutory violation. 21 Such a


            20
               The district court outlined the multiple causal steps between Wells
        Fargo’s conduct and the City’s financial injuries as follows: (1) the
        unlawful discrimination was carried out by Wells Fargo; (2) leading to
        default by the individual borrowers; (3) which in turn led to foreclosures;
        (4) which led to lower property values; and (5) consequently lower
        property-tax revenues for Oakland.
            21
                Wells Fargo also offers two “rare” exceptions to its proposed
        categorical proximate-cause rule: (1) “where the most directly affected
        party cannot sue,” or (2) “where a plaintiff alleges a harm at the second
        step that is as ‘surely attributable’ to the alleged statutory violation.” But
        these circumstances are not “exceptions.” They are factors that the
        Supreme Court has established, in cases like Lexmark and Holmes,
Case 3:15-cv-04321-EMC Document 183 Filed 08/27/20 Page 34 of 47




        34        CITY OF OAKLAND V. WELLS FARGO & CO.

        categorical proximate-cause requirement under the FHA
        would allow parties to recover only for injuries that are
        within the first step of the causal chain—in other words, only
        those who are immediately affected by discrimination. 22
        Applying such standard to this case, Wells Fargo’s liability
        would be limited to the individual borrowers directly harmed
        by the Bank’s redlining and reverse redlining.

             As an initial matter, Wells Fargo’s categorical
        proximate-cause requirement is facially at odds with the
        Supreme Court’s rule that “the general tendency” in
        proximate cause cases “is not to go beyond the first step” of
        the causal chain. Miami I, 137 S. Ct. at 1306 (emphasis
        added) (quoting Hemi, 559 U.S. at 10). The commonsense
        reading of “general tendency” is that in most cases, but not
        all, the proximate-cause requirement will be limited to the
        first step. Therefore, it cannot be that an intervening step
        automatically vitiates proximate cause. Indeed, Wells Fargo
        does not explain why, if the proximate-cause requirement
        under the FHA is as straight-forward and categorical as
        Wells Fargo suggests, the Supreme Court did not simply
        pronounce it as such in Miami I. If an intervening step alone
        is always enough to vitiate proximate cause, the Supreme

        should be considered when evaluating the contours of a particular
        statute’s proximate-cause requirement.
             22
               Importantly, Wells Fargo relies exclusively on civil RICO cases
        to support its argument that the FHA also requires a categorical first-
        step-only proximate-cause requirement.           All these cases are
        distinguishable, however, because the Supreme Court has clearly held
        that RICO “should not get . . . an expansive reading,” Holmes, 503 U.S.
        at 266, whereas the FHA is consistently and repeatedly interpreted
        broadly. Compare Hemi., 559 U.S. at 9–10, and Anza v. Ideal Steel
        Supply Corp., 547 U.S. 451, 456 (2006), with Trafficante, 409 U.S.
        at 208–09, and Inclusive Cmtys., 135 S. Ct. at 2516–26 (2015), and
        Gladstone, 441 U.S. at 103, and Havens, 455 U.S. at 372–75.
Case 3:15-cv-04321-EMC Document 183 Filed 08/27/20 Page 35 of 47




                CITY OF OAKLAND V. WELLS FARGO & CO.               35

        Court would not have sought the input of the lower federal
        courts.

            Moreover, adopting Wells Fargo’s categorical
        proximate-cause requirement would require this court to
        contravene decades of established Supreme Court precedent
        on standing under the FHA. Under Wells Fargo’s proposed
        standard, its predatory lending practices can only
        proximately cause the injuries of its direct victims—the
        individual borrowers. But the Supreme Court has held, time
        and time again, that indirectly injured parties, including
        municipalities, have standing to sue under the FHA. See
        Gladstone, 414 U.S. at 100–09 (permitting the Village of
        Bellwood to sue realtors who discriminated against Black
        prospective homeowners even though the Village itself was
        not directly discriminated against); Trafficante, 409 U.S.
        at 212 (permitting tenants to sue their landlord for
        discriminating against prospective tenants even though the
        landlord had not discriminated against both plaintiffs
        directly); Havens Realty Corp. v. Coleman, 455 U.S. 363,
        378–79 (1982) (permitting a fair housing organization to sue
        not only to address harm its members suffered but also to
        recover its own injuries). Under Wells Fargo’s categorical
        proximate-cause requirement, none of the plaintiffs in
        Gladstone, Trafficante, or Havens would have been able to
        recover for the indirect injuries they suffered under the FHA.
        We decline Wells’ Fargo’s invitation to ignore the mandates
        of the Supreme Court.

             In Lexmark, the Supreme Court in fact departed from the
        first-step “general tendency” standard, underscoring that an
        intervening step does not necessarily end proximate cause.
        In that case, the plaintiff was a manufacturer of components
        used by companies that refurbished Lexmark printer
        cartridges (the “remanufacturers”). Lexmark, 572 U.S.
Case 3:15-cv-04321-EMC Document 183 Filed 08/27/20 Page 36 of 47




        36      CITY OF OAKLAND V. WELLS FARGO & CO.

        at 121.     It sued Lexmark, a printer and cartridge
        manufacturer, under the Lanham Act for misleading
        customers into believing that they were legally obligated to
        return spent cartridges to Lexmark. Id. at 120–23. The
        injury in that case was the plaintiff’s lost revenue from
        consumers returning their spent cartridges to Lexmark rather
        than taking them to the remanufacturers to be refurbished.
        Id. at 123 In Lexmark, as here, there was more than one step
        in the causal chain: (1) Lexmark deceived consumers;
        (2) the consumers chose not to take their cartridges to the
        remanufacturers; and (3) those remanufacturers in turn
        bought fewer components from the plaintiff. Like Wells
        Fargo, Lexmark argued for a “categorical test permitting
        only direct competitors to sue for false advertising [under the
        Lanham Act].” Id. at 134.

            Writing for a unanimous Court, Justice Scalia explained
        that an intervening step does not necessarily break the causal
        chain if there is continuity between the plaintiff’s alleged
        injuries and the defendant’s alleged misconduct. Id. at 139–
        40 . The Court concluded that the Lexmark plaintiff satisfied
        proximate cause under the Lanham Act because, although
        the causal chain “include[d] an intervening link of injury to
        the remanufacturers,” there was no “‘discontinuity’ between
        the injury to the direct victim and the injury to the indirect
        victim, so that the latter is not surely attributable to the
        former (and thus also to the defendant’s conduct), but might
        instead have resulted from ‘any number of [other] reasons.’”
        Id. at 139–40 (emphases added) (quoting Anza v. Ideal Steel
        Supply Corp., 547 U.S. 451, 458–59 (2006)). In other
        words, the plaintiff was able to demonstrate continuity: its
        injuries were directly related to the remanufacturers’
        injuries, which were in turn directly related to Lexmark’s
        conduct.
Case 3:15-cv-04321-EMC Document 183 Filed 08/27/20 Page 37 of 47




                CITY OF OAKLAND V. WELLS FARGO & CO.               37

             In Bridge, a RICO case, the Supreme Court again
        focused on the continuity between the defendant’s alleged
        violation and the plaintiff’s indirect injury, not how many
        “steps” were in between. See 553 U.S. at 653–58. In that
        case, the plaintiffs were bidders participating in county-
        operated tax lien auctions. Id. at 642. They sued
        defendants—who were also bidders—for filing fraudulent
        documents that increased the defendants’ chances of
        winning the auctions. Id. at 642–44. Again, there was more
        than one step in the causal chain: (1) the defendants filed
        fraudulent documents; (2) the county relied on the fraudulent
        documents; and (3) the plaintiffs lost the auction. Id.
        Nonetheless, the Court held that plaintiffs’ injuries were
        proximately caused by the defendants’ misconduct because
        “first party reliance” was not “necessary to ensure that there
        [was] a sufficiently direct relationship between the
        defendant’s wrongful conduct and the plaintiff’s injury.” Id.
        at 657 (emphasis added). Although the Court framed its
        analysis in terms of reliance, the principle is the same—
        plaintiffs need not be the most immediate victims of a
        defendant’s misconduct to satisfy proximate cause, as long
        as their injuries have some direct relation and are surely
        attributable to the misconduct.

            Even though Lexmark and Bridge did not involve the
        FHA, the proximate-cause principles they establish squarely
        apply to this case. In Lexmark, “any false advertising that
        reduced the remanufacturers’ business necessarily injured
        [the plaintiff] as well.” Lexmark, 572 U.S. at 139. Similarly,
        in Bridge, the injury to the county necessarily injured the
        plaintiffs. The same is true here. Through sophisticated and
        well-explained statistical regression analyses, Oakland has
        plausibly alleged that the predatory loans issued by Well
        Fargo that caused injury to individual borrowers, namely in
        the form of foreclosures, also necessarily injured the City
Case 3:15-cv-04321-EMC Document 183 Filed 08/27/20 Page 38 of 47




        38        CITY OF OAKLAND V. WELLS FARGO & CO.

        because the foreclosures caused a respective drop in property
        values and in turn reduced property-tax revenues. Oakland
        achieves this by isolating the lost property value attributable
        to Wells Fargo’s foreclosures, as opposed to other potential
        causes. In other words, if Oakland’s Hedonic regression
        analysis operates as it is explained in the complaint, the same
        continuity the Supreme Court found in Lexmark and Bridge
        exists here.

            In addition, Oakland’s regression analyses plausibly and
        thoroughly account for other variables that might explain
        Oakland’s reduced tax base, such that Oakland’s injury can
        be surely attributed to Wells Fargo. This is especially true
        because Oakland’s claims are aggregate, city-wide claims
        that are well-suited for data-driven statistical regression
        analyses. In this way, the City has established that there is
        some direct relation and continuity between its reduced
        property-tax revenues and Wells Fargo’s predatory loans.

            Wells Fargo attempts to distinguish Bridge and Lexmark
        by arguing that, unlike in those cases, there are more directly
        harmed persons who can bring suit here—the individual
        borrowers. 23 But individual borrowers often lack the
        financial incentive to pursue a lawsuit because their damages
        are much lower than the cost of prosecuting a lawsuit in
        federal court. Also, individual borrowers’ lawsuits are often
        barred by the FHA’s two-year statute of limitations because
        the harmful effects of predatory loans become apparent only
        years after the loans are issued. See Garcia v. Brockway,
        526 F.3d 456, 461 (9th Cir. 2008) (en banc) (“[A]n
        aggrieved person must bring the lawsuit [under the FHA]

             23
             Wells Fargo conveniently overlooks that there were more directly
        harmed parties that could have sued in both Lexmark and Bridge—the
        remanufacturers and the county, respectively.
Case 3:15-cv-04321-EMC Document 183 Filed 08/27/20 Page 39 of 47




                  CITY OF OAKLAND V. WELLS FARGO & CO.                       39

        within two years of either ‘the occurrence . . . of an alleged
        discriminatory housing practice’ or ‘the termination of an
        alleged discriminatory housing practice.’” (quoting
        42 U.S.C. § 3613(a)(1)(A))); see also Thomas v. S.F. Hous.
        Auth., 765 F. App’x 368 (9th Cir. 2019) (“FHA claims are
        subject to two-year statute of limitations.”); Lopez v. Wells
        Fargo Bank N.A., 727 F. App’x 425, 426 (9th Cir. 2018)
        (“The district court properly dismissed [individual
        borrower’s] . . . FHA . . . claim[] as barred by the applicable
        [two-year] statute[] of limitations.”); Cervantes v.
        Countrywide Home Loans, Inc., No. CV 09-517, 2009 WL
        3157160, at *6 (D. Ariz. Sept. 24, 2009), aff’d, 656 F.3d
        1034 (9th Cir. 2011) (finding that because Latino
        “[p]laintiffs obtained their loans in 2006 and brought [the]
        present action in March 2009. . . [their] claims fall outside
        the two-year time limitation”). 24

            Additionally, cities and local governments are uniquely
        well-suited to bring aggregate lawsuits under the FHA to
        deter banks from engaging in widespread, large-scale
        discriminatory lending practices.        Unlike individual
        borrowers, local governments have tools—including home-
        loan counseling programs for potential new homeowners,
        relocation programs for displaced tenants, eviction
        assistance programs, and a complaint system for alleged
        wrongful eviction and rent adjustments—that allow them to

            24
                Oakland’s amended complaint is not subject to the FHA’s two-
        year statute of limitations because it challenges a larger and ongoing
        discriminatory practice. See Garcia, 526 F.3d at 461–62 (“[W]here a
        plaintiff, pursuant to the Fair Housing Act, challenges not just one
        incident of conduct violative of the Act, but an unlawful practice that
        continues into the limitations period, the complaint is timely when it is
        filed within [the statutory period, running from] the last asserted
        occurrence of that practice.” (alteration in original) (quoting Havens,
        455 U.S. at 380–81)).
Case 3:15-cv-04321-EMC Document 183 Filed 08/27/20 Page 40 of 47




        40        CITY OF OAKLAND V. WELLS FARGO & CO.

        detect illegal practices and patterns on a large, systematic
        scale.      These tools allow cities—unlike individual
        borrowers—to discern a bank’s pattern of discriminatory
        lending that becomes apparent once a critical mass of
        predatory home loans have been issued, and to generate
        statistical disparities to support an aggregate disparate-
        impact claim.

            Wells Fargo also attacks the City’s foreclosure
        regression on multiple fronts, none of which have merit.
        First, it argues that the regression is invalid because it
        assumes that a borrower defaults on a predatory loan because
        of the loan’s high costs and onerous terms, and not because
        of well-recognized causes of foreclosure like job loss,
        medical hardships, or divorce. 25 Including these variables in
        the regression analysis would likely make no difference,
        however, because they are not correlated with the likelihood
        that a person will receive a predatory loan, especially
        because Wells Fargo argues that these life events happen
        after the borrower receives the predatory loan and before
        they stop making payments. See Daniel L. Rubinfeld,
        Reference Guide on Multiple Regression, in Reference
        Manual on Scientific Evidence 303, 315 (3d ed. 2011)
        (“Omitting variables that are not correlated with the variable
        of interest is, in general, less of a concern, because the
        parameter measures the effect of the variable of interest on
        the dependent variable is estimated without bias.”). By
        arguing that these life events explain the discrepancy in
        foreclosure rates between minority and White borrowers,

             25
                Oakland’s amended complaint acknowledges that, due to data
        limitations, its current regression analysis does not control for every
        aspect of financial hardship that could plausibly affect the likelihood that
        someone defaults on a predatory loan, including job loss, medical
        hardship, or divorce.
Case 3:15-cv-04321-EMC Document 183 Filed 08/27/20 Page 41 of 47




                CITY OF OAKLAND V. WELLS FARGO & CO.                41

        Wells Fargo implies that minority borrowers are somehow
        more likely than White borrowers to get divorced, suffer
        from medical hardships, or lose their jobs. Because this
        argument has no basis in law or common sense, we conclude
        that accounting for these life events would not increase the
        plausibility of the City’s foreclosure regression analysis. See
        Bazemore v. Friday, 478 U.S. 385, 400 (1986) (Brennan, J.,
        joined by all other Members of the Court, concurring in part)
        (“While the omission of variables from a regression analysis
        may render the analysis less probative than it otherwise
        might be, it can hardly be said, absent some other infirmity,
        that an analysis which accounts for the major factors ‘must
        be considered unacceptable as evidence of discrimination.’”
        (quoting Bazemore v. Friday, 751 F.2d 662, 672 (4th Cir.
        1984))).

            Second, Wells Fargo warns that allowing the City to
        plead its injuries using regression analyses would mean that
        every plaintiff going forward would be able to satisfy
        proximate cause under the FHA so long as she has a good
        statistician on hand. We disagree. A local corner store or
        flower shop—to use Wells Fargo’s example—would be
        hard-pressed to design a regression analysis that could
        precisely account for its drop in revenues attributable to
        predatory-loan-related foreclosures. What prevents any
        other private plaintiff from bringing a similar lawsuit is the
        principle, established in Lexmark, that what matters is
        whether Wells Fargo’s wrongdoing “necessarily injured
        [Oakland] as well” as the individual borrowers in such a way
        that the individual borrowers were “not [a] ‘more immediate
        victim[]’” than Oakland. Lexmark, 572 U.S. at 140 (quoting
        Bridge, 553 U.S. at 658). That principle is satisfied in the
        instant case because Oakland plausibly alleges how Wells
        Fargo’s predatory loans to Black and Latino borrowers
        necessarily resulted in widespread foreclosures, which in
Case 3:15-cv-04321-EMC Document 183 Filed 08/27/20 Page 42 of 47




        42        CITY OF OAKLAND V. WELLS FARGO & CO.

        turn necessarily reduced property values, and thus
        necessarily reduced Oakland’s property-tax revenues. A
        flower shop, by contrast, could lose revenues for a myriad of
        reasons, including the emergence of new competitors or an
        inexplicable drop in its customers’ appetite for flowers, all
        of which would likely be impossible to quantify in a
        regression analysis. In this way, like in Lexmark, the City’s
        injuries—unlike those of a local corner store or flower
        shop—also have “something very close to a 1:1 relationship”
        to Wells Fargo’s predatory loans.

             Finally, Wells Fargo unconvincingly argues that the
        Ninth Circuit has rejected the use of statistics to overcome
        the remoteness of a plaintiff’s injury. It relies on Oregon
        Laborers-Employers Health & Welfare Trust Fund v. Phillip
        Morris, Inc., 26 where this court held that the statistical model
        used by the plaintiff, a welfare fund, was speculative because
        it sought to establish that the fund’s participants “would have
        allegedly quit smoking or begun smoking safer products,
        reducing their smoking-related illnesses, and thereby
        lowering the Funds’ costs for reimbursing smokers’ health
        care expenditures.” 185 F.3d 957, 965 (9th Cir. 1999)
        (emphasis added) (quoting Steamfitters Local Union No. 420
        Welfare Fund v. Philip Morris, Inc., 171 F.3d 912, 929 (3d
        Cir. 1999)). The problem with the statistical analysis in
        Oregon Laborers was that—unlike Oakland’s regression
        analysis here—it speculated about events that had not yet
        occurred.      Indeed, the Oregon Laborers court even
        recognized that it would be “easy to ascertain” the “actual
        damages attributable to medical payments [already] made by

             26
               Wells Fargo also relies on Canyon County v. Sygenta Seeds, Inc.,
        519 F.3d 969 (9th Cir. 2008), which is completely inapposite because
        the plaintiffs in that case did not offer a statistical model or regression
        analysis to show proximate causation.
Case 3:15-cv-04321-EMC Document 183 Filed 08/27/20 Page 43 of 47




                CITY OF OAKLAND V. WELLS FARGO & CO.                43

        plaintiffs due to smoking-related injuries.” Id. at 964.
        Therefore, Oregon Laborers does not support Wells Fargo’s
        unfounded claim that the Ninth Circuit has rejected
        statistical evidence to plausibly plead proximate causation
        altogether.

            In sum, construing the amended complaint’s allegations
        in the light most favorable to the City, including its proposed
        statistical regression analyses, we hold that Oakland has
        plausibly alleged that its decrease in property-tax revenues
        has some direct and continuous relation to Wells Fargo’s
        discriminatory lending practices throughout much of the
        City.

            It is important to note that this case reaches us at the
        motion to dismiss stage, where Oakland has the burden of
        meeting a plausibility standard, not a reasonable probability
        or more-likely-than-not standard. Swierkiewicz v. Sorema
        N. A., 534 U.S. 506, 515 (2002) (“Rule 8(a) establishes a
        pleading standard without regard to whether a claim will
        succeed on the merits. ‘Indeed it may appear on the face of
        the pleadings that a recovery is very remote and unlikely but
        that is not the test.’” (quoting Scheuer v. Rhodes, 416 U.S.
        232, 236 (1974)). In this regard, Bazemore is instructive:

               Whether, in fact, such a regression analysis
               does carry the plaintiffs’ ultimate burden will
               depend in a given case on the factual context
               of each case in light of all the evidence
               presented by both the plaintiff and the
               defendant. However, as long as the court
               may fairly conclude, in light of all the
               evidence, that it is more likely than not that
               impermissible discrimination exists, the
               plaintiff is entitled to prevail.
Case 3:15-cv-04321-EMC Document 183 Filed 08/27/20 Page 44 of 47




        44       CITY OF OAKLAND V. WELLS FARGO & CO.

        478 U.S. at 400–01 (Brennan, J., joined by all other
        Members of the Court, concurring in part).

            Therefore, even if we conclude today that the City has
        plausibly alleged that Wells Fargo’s conduct proximately
        caused a reduction in its tax base, Oakland’s allegations still
        need to be tested through discovery, including the rigors of
        expert rebuttal. For example, Wells Fargo argues that
        Oakland cannot attribute reduced property values in the Bay
        Area to foreclosures because California caps the annual
        property value increases at two percent. Even if proven true,
        this argument is only appropriate at the summary judgment
        or trial stages, when a trier of fact can evaluate competing
        evidence to determine if the two-percent cap undermines
        Oakland’s regression analyses. Iqbal, 556 U.S. at 678
        (holding that at the pleadings stage this court must look only
        at the allegations in the amended complaint to determine if
        they are sufficiently detailed to “state a claim for relief that
        is plausible on its face”). The City’s regression analyses will
        be scrutinized during discovery and at trial before it can be
        determined that Wells Fargo’s conduct more likely than not
        diminished the City’s tax base. Bazemore, 478 U.S. at 400–
        01.

             B. Increased municipal expenses.

             Although Oakland plausibly alleges that Wells Fargo’s
        discriminatory lending practices have some direct relation to
        its lost property-tax revenues, it fails to do the same for its
        increased municipal expenses. Miami I, 137 S. Ct. at 1306.

            At the pleading stage, Oakland must do more than state,
        in conclusory fashion, its theory of how foreclosures caused
        by Wells Fargo’s predatory loans proximately caused
        additional municipal expenses. Iqbal, 556 U.S. at 678
        (“[T]he tenet that a court must accept as true all of the
Case 3:15-cv-04321-EMC Document 183 Filed 08/27/20 Page 45 of 47




                CITY OF OAKLAND V. WELLS FARGO & CO.               45

        allegations contained in a complaint is inapplicable to legal
        conclusions. Threadbare recitals of the elements of a cause
        of action, supported by mere conclusory statements, do not
        suffice.” (citing Twombly, 550 U.S. at 555)). Without more,
        the district court cannot precisely ascertain which increases
        in municipal expenses are attributable to foreclosures caused
        by Wells Fargo’s predatory loans to Black and Latino
        residents. Obviously, the entire increase in Oakland’s
        municipal expenses over the relevant time period cannot be
        attributed to Wells Fargo’s alleged predatory lending
        practices. Because Oakland has not accounted for other
        independent variables that might have contributed to or even
        caused the spike in expenses, its claim of increased
        municipal expenses fails the first Holmes factor, which
        requires Oakland to plausibly plead that it is possible to
        ascertain with precision what increase in municipal expenses
        is attributable to Wells Fargo’s misconduct. 503 U.S. at 269.

            Accordingly, Oakland’s conclusory proximate-cause
        allegations as to its alleged increased municipal expenses are
        implausible and the district court did not err in dismissing
        them.

        VI.    Oakland’s claims for injunctive and declaratory
               relief.

            The district court also asked us to decide whether the
        FHA’s proximate-cause requirement applies to claims for
        injunctive or declaratory relief. We hold that it does. The
        district court was apparently mistaken in its reading of
        Miami I and other Supreme Court precedents clearly
        establishing that plaintiffs must satisfy the proximate-cause
        requirement to receive any form of relief. 137 S. Ct.
        at 1305–06. Oakland does not dispute this point of law on
        appeal.
Case 3:15-cv-04321-EMC Document 183 Filed 08/27/20 Page 46 of 47




        46       CITY OF OAKLAND V. WELLS FARGO & CO.

            In Miami I the Supreme Court noted that claims for
        statutory damages are analogous to common law tort actions,
        and therefore courts “repeatedly applied directness
        principles to statutes with ‘common-law foundations.’”
        137 S. Ct. at 1306 (quoting Anza, 547 U.S. at 457). In doing
        so, the Court simply established that statutes with common
        law foundations require a showing of proximate cause. But
        nowhere in that opinion does the Court state that it requires
        plaintiffs to allege proximate cause only for damages claims
        under those statutes. In fact, the Supreme Court does not
        even mention declaratory or injunctive relief, let alone hold
        that proximate cause is not required to receive such relief.
        See generally, id.

            Furthermore, in Lexmark, the Supreme Court was
        unequivocal that “[p]roximate causation is . . . an element of
        the cause of action under the statute.” 572 U.S. at 134 n.6.
        It specifically underscored that “proximate causation . . .
        must be met in every case,” even if the plaintiff is not entitled
        to damages, because “it may still be entitled to injunctive
        relief.” Id. at 135 (emphasis added). Therefore, the Court
        applied its proximate-cause reasoning generally to the
        plaintiff’s false advertising claim without making any
        distinction based on the type of relief, even though the
        plaintiff sought both damages and injunctive relief. See id.
        at 123, 137.

            Not surprisingly, almost every other court that has
        reviewed analogous FHA claims in the wake of Miami I has
        also applied proximate-cause principles to cities’ claims
        without making any distinction between damages and
        injunctive relief. See, e.g., Miami II, 923 F.3d at 1268
        (applying proximate cause where “[t]he City also asked for
        a declaratory judgment stating that the Banks’ conduct
        violated the FHA, [and] an injunction barring the Banks
Case 3:15-cv-04321-EMC Document 183 Filed 08/27/20 Page 47 of 47




                CITY OF OAKLAND V. WELLS FARGO & CO.               47

        from engaging in similar predatory conduct”); Sacramento,
        2019 WL 3975590, at *2 (applying proximate cause where
        “[t]he City seeks declaratory and injunctive relief and
        damages”); Philadelphia, 2018 WL 424451, at *1 (applying
        proximate cause where plaintiff sought an injunction
        prohibiting further discriminatory conduct). But see Prince
        George’s County., 397 F. Supp. 3d at 765 (“[T]o the extent
        that the Counties are seeking injunctive or declaratory relief
        against Defendants’ alleged equity-stripping practices, the
        proximate-cause requirement being less strict, the Counties
        may proceed.” (citing Oakland, 2018 WL 3008538 at *12)).

            Accordingly, we reverse the district court’s conclusion
        that Oakland did not have to satisfy the FHA’s proximate-
        cause requirement as to its claims for declaratory and
        injunctive relief. On remand, the district court should
        determine whether Oakland plausibly alleged that its
        ongoing injuries are being proximately caused by Wells
        Fargo’s alleged wrongdoing.

        VII.   Conclusion.

            We affirm the district court’s denial of Wells Fargo’s
        motion to dismiss as to Oakland’s claims for lost property-
        tax revenues and the district court’s grant of Wells Fargo’s
        motion to dismiss as to Oakland’s claims for increased
        municipal expenses. We reverse, however, the district
        court’s denial of Wells Fargo’s motion to dismiss as to
        Oakland’s claims for injunctive and declaratory relief and
        we remand for future proceedings consistent with this
        opinion.

          AFFIRMED in part; REVERSED in part; and
        REMANDED. Each party shall bear its own costs.
